Exhibit 10.1.12
October 30, 2009
William J. Smutny
Vice President, Sales and Marketing
SeraCare Life Sciences, Inc.
37 Birch Street
Milford, MA 01757
          Re: Modification of Award
Dear Mr. Smutny:
This letter will confirm your agreement with and acknowledgment of the
following:
You hereby consent to the modification of the Award Opportunity provided to you
under the SeraCare Life Sciences, Inc. Management Incentive Plan effective as of
October 1, 2007 (the “Plan”) for the fiscal year ending September 30, 2009 such
that the Award Payment shall be payable one-half in cash and one-half in shares
of common stock of SeraCare Life Sciences, Inc. (the “Company”) on the criteria
previously set by the Board of Directors of the Company. The number of shares of
the Company’s common stock that will be granted to you will equal one-half of
the Award Payment divided by the closing price per share of the Company’s common
stock on the date of grant of such shares (the “Share Grant Date”). The
resulting share total shall be rounded down to the nearest whole share and any
fractional amount shall be payable in cash. These shares shall be granted
pursuant to the Company’s 2009 Equity Incentive Plan. Notwithstanding any of the
foregoing, the Company may in its discretion pay cash (in lieu of shares) equal
to the actual fair market value of any portion or all of such shares on the
Share Grant Date.
For the avoidance of doubt, the Company may withhold from cash amounts otherwise
payable to you, including up to the entire amount of the cash portion of the
Award Payment, such amounts as the Company determines in its discretion may be
required to be withheld for tax purposes with respect to the Award Payment
(including both the cash and the stock portions thereof). All capitalized terms
above which are not defined herein are as defined in the Plan.

 



--------------------------------------------------------------------------------



 



Please indicate your agreement to the terms of this letter by countersigning
this letter in the space provided below and returning your original signed
letter to the Company.

                  Very truly yours,    
 
                SeraCare Life Sciences, Inc.    
 
           
 
  By:
Name:   /s/ Susan L.N. Vogt
 
Susan L.N. Vogt    
 
  Title:   President and Chief Executive Officer    

Accepted and agreed to under seal this 30th day of October, 2009

     
/s/ William J. Smutny
 
William J. Smutny
   

 